Citation Nr: 0414696	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-15 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.  He served in Vietnam. From September 1970 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by the RO 
that denied service connection for a back disorder and a May 
2003 rating action by the RO that denied service connection 
for a bilateral knee disability.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  There is no competent evidence of a current left knee 
disability.  

2.  There is no competent evidence of a current right knee 
disability.  



CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

2.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in January 2003, the RO informed the 
veteran of the evidence needed to substantiate his current 
claims for service connection for right knee and left knee 
disability, and of who was responsible for obtaining what 
evidence.  In addition, this notice letter of January 2003 
informed the veteran of the evidence that VA needed.  The 
January 2003 VCAA notice told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was sent a VCAA notice prior the May 
2003 rating action that denied his claims for service 
connection for left and right knee disabilities.  

Moreover, it does not appear from a review of the record 
that, any clinical evidence relevant to the veteran's current 
appeal is available, but not yet associated with the claims 
folder.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

While the veteran has not been afforded a VA examination in 
regard to his claim for service connection for left and right 
knee disabilities, the record does not contain competent 
evidence of a diagnosis or signs and symptoms of any current  
disability affecting either knee.  

                                                     I.  
Factual Basis

On the veteran's examination prior to service entrance, no 
pertinent abnormalities were noted.  The veteran's service 
medical records reveal that he was seen in September 1968 
with complaints of weak knees.  There was no history of 
trauma or locking, but the veteran said that they buckled 
when he ran.  It was noted that he had fractured his left 
tibia one year earlier.  Examination revealed a well-healed 
fracture of the left lower tibia.  Evaluation of the left 
knee revealed no effusion or joint line pain.  No crepitus 
was noted and the McMurray's sign and the drawer sign were 
negative.  The veteran was seen in March 1969 with complaints 
of pain in the right knee.  

In June 1969 the veteran complained of pain in both knees 
following an automobile accident the previous week.  The 
impression was contusions of both knees.  In February 1972 
the veteran was seen with complaints regarding the right knee 
following a helicopter crash.  It was noted that he had had 
knee problems since an earlier auto accident.  Examination 
revealed slight swelling in the right knee and full range of 
motion with pain.  There was no crepitus.  An x-ray was 
negative.  In March 1972 the veteran was again seen with 
right knee complaints.  On the veteran's August 1972 
examination prior to service discharge, the veteran's lower 
extremities were evaluated as normal.  

Private clinical records reflect treatment during the period 
from the 1980s to 2000 for various disorders not now at 
issue, but make no reference to any complaints, findings, or 
diagnosis of any knee disability.  

During a private evaluation in May 1992, examination of the 
lower extremities revealed full range of motion in all 
joints.  Musculoskeletal strength in the lower extremities 
was 5/5.  

                                                     II.  
Legal Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was that is was 
incurred during service.  38 C.F.R. § 3.303(d) (2003).  

While the veteran's service medical records reveal occasional 
treatment for knee complaints during service, the Board notes 
that the claims folder contains no clinical evidence 
demonstrating that the veteran currently has any knee 
disability.   In addition, a careful reading of the veteran's 
statements does not reveal that he has reported any current 
symptoms of any knee disability.  Since that is the case, 
service connection for a left knee and a right knee 
disability are clearly not warranted.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  


REMAND

In this case, the evidence shows that the veteran has 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The veteran has reported that he injured 
his lower back in a helicopter crash during service in 
Vietnam and he has reported a continuity of low back 
symptomatology since this injury to the lumbar spine.  A 
continuity of symptomatology can constitute competent 
evidence of a nexus so as to trigger VA's obligation to 
provide an examination.  Charles v. Principi, 16 Vet. App. 
370 (2002).  

1.  The AMC should afford the veteran a 
VA orthopedic examination to determine 
the etiology of his lumbar spine 
disability.  The claims folder must be 
made available to the examiner so that 
the examiner can review the record.  

At the conclusion of the examination and 
after a careful review of the record, the 
examiner should express opinions, with 
full rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that any lumbar 
spine disability found on examination was 
the result of injuries sustained in an 
inservice helicopter crash.  

2.  The AMC should readjudicate the 
claim.  If the benefit remains denied the 
AMC should issue a supplemental statement 
of the case.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



